PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_04_EN.txt. 49

| DISSENTING OPINION BY M. ERICH.
[Translation.] |

Being unable, much to my regret, to concur in the Court’s
judgment, I feel called upon to state my. separate opinion on
the points in the case upon which the judgment gives a decision.

In reply to the application by the Estonian Government, the

Government of Lithuania lodged with the Court two prelimin-
‘ary objections, one of which is of a peremptory character,
precluding débate, while the second may, in this case, leave
open the possibility of the Court’s subsequently examining the
merits of the case to which its judgment refers.
- Both objections are in my opinion strictly preliminary. The
defendant Party placed them rightly in the order in which
they stand. The first objection, in its essence, is even more
preliminary than the second, for the following reasons:

The so-called nationality of the claim is really a metaphori-
cal way of speaking, an inexact term likely to cause some
confusion and even at times to be construed too widely. The
alleged absence from the claim of a certain “nationality’’ does
not affect the claim itself. It refers to the relation between
a private person and a State. The individual or legal person-
ality concerned may also have a claim which is materially
well-founded, but in order that he may be able to assert it in
the international sphere and bring an action against a foreign
State, the State to which he has recourse must be duly quali-
fied to intervene on his behalf.

The purpose of the first objection is to dispute Estonia’s
tight to defend the action brought by.the Esimene Company.
The objection opposes the institution by Estonia of the proceed-
ings before the Court. The terms in which it is couched may
conceal its purpose, but, stripped of its outward form, it aims
at disqualifying the applicant Party, at excluding it as a party
to the proceedings and at preventing the whole examination of
the case by the Court.

Accordingly, the first question that arises is this: can Estonia
to-day grant her diplomatic protection to a national, even if
the latter’s claim dates from a time when he could not then
possess Estonian nationality, because at that time such nation-
ality did not exist in law? Is this legal capacity of Estonia
well-founded, supposing that Estonian nationality has been
required through some international event ?

49
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP, ERICH 50

Had the objection been lodged in that form, its preliminary
character would have been unmistakable.

In replying to such a question, we pronounce upon Estonia’s
capacity, at the present time, to sue before the Court and we
do not prejudge our later attitude towards the merits of the
case. |

If, in such circumstances, we admit the principle that Estonia
has the necessary title to espouse the cause of the Esimene
Company, we are not in any way prejudging subsequent ques-
tions as to the origin of the Company, its possible connection,
or even identity, with the former Russian Company referred to
in the additional Article XI of the Treaty of Tartu, the inter-
pretation of certain clauses in that Treaty, etc. Should it
appear later that the Company was mistaken about its origins
and the date at which it acquired its legal personality, it will
thereby be established that the Estonian State, despite the tie
of nationality between itself and the protected person, was
wrong in espousing the case of a person who is himself not
qualified in the particular matter at issue. However, the real
preliminary question concerning Estonia’s present capacity as a
Party to the proceedings falls in the first place to be consid-
ered in the more limited sense mentioned above. If that
capacity had been admitted, the proceedings could have taken
their normal course without any relevant point being prejudged.

I am not unaware that the first objection has been taken
as it stands, on its literal terms, on the basis of the ‘‘nation-
ality of the claim”, the ‘nationality of interests’, and without
extracting the essential meaning of the objection, namely, the
incapacity of Estonia as a Party to the case at issue.

On this basis it may admittedly be difficult to dispose of the
first objection without touching upon certain questions of
merit necessarily related thereto. I think, however, that we
can do so without committing ourselves to an opinion and
without prejudice to-our final decision. According to an oft-
cited formula, it is permissible and on occasions necessary to
“touch upon’’ merits when deciding upon a preliminary objec-
tion. Lithuania’s first objection may, I think, be dealt with in
this way, even when examined in the light of the terms used
in it.

In any event, it was essential, in my opinion, to decide
before all else upon the fundamental point upon which the
whole case rests, namely, Estonia’s legal capacity. Estonia’s
title in this matter having been disputed, it should have been
decided whether she could or could not appear as a Party to
the proceedings; in any event, this objection, which is essen-
tially a peremptory one, should in my opinion have taken

50
A./B. 76 (PANEVEZYS-SALDUTISKIS),—OP. ERICH 51

precedence of any other. It may be argued that a decision
allowing the first objection would rule out the second. But
what interest could still attach to the second, in that case?
None whatever for Estonia, if she were disqualified, and prac-
tically none for the private company, if thus deprived of inter-
national protection.

A decision concerning the second objection, given before a
decision on the first, appears to imply at any rate a provi-
sional recognition of Estonia as a qualified Party in the case.
The Agent for the Lithuanian Government may have had this
consequence in mind, when he advanced the following argu-
ment, which incidentally is inconsistent with the first objection
(Oral Statements, Preliminary Objections, p. 64): ‘The Lithu-
anian Government only asks that, before submitting to the
Court a claim regarding the alleged violation of its national’s
rights, the Estonian Government shall observe the rule pre-
scribing the preliminary exhaustion of all local remedies.”’

. I may be allowed to mention a point which may serve to
emphasize. some of the arguments I have been developing. In
1936, that is, at the beginning of the diplomatic conversations
between the two Governments, the Government of Lithuania,
being in full possession of the facts, should, once it desired to
dispute the right of the other Party to intervene, have lodged
this objection, reserving the right to maintain it, if necessary,
despite the continued conversations on the merits of the claim.
If this had been done, Estonia would have been justified in
regarding this difference of opinion as involving a point of
international law which could be submitted directly to the
Court under Article 36, paragraph 2, of the Statute. The dis-
pute in that case would have been strictly a dispute between
States.

*
* *

With regard to the second objection, which the Court has
allowed, I have the following remarks to make:

Its text is not altogether correctly worded. It speaks of
the non-observance by the Estonian Government of the rule
requiring exhaustion of remedies afforded by municipal law.
This condition, however, applies to the national concerned,
and not to the protecting State. It is for the State whose
protection is asked to see that the applicant has fulfilled the
necessary condition.

The rule of international law concerning exhaustion of local
remedies is generally accepted. It figures in many bilateral

7 ot
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. ERICH 52

treaties and in general terms in the ‘General Act’’ of 1928,
Article 31 of which provides: ‘‘In the case of a dispute the
occasion of which, according to the municipal law of one ‘of
the parties, falls within the competence of its judicial or. admin-
istrative authorities, the party in question may object to the
matter in dispute being submitted for settlement by the differ-
ent methods laid down in the present General Act until a
decision with final effect has been pronounced, within a reason-
able time, by the competent authority.”

If the rule were to be strictly and rigidly observed, and
assuming there to be no doubt that the Estmene’s claim falls
within the jurisdiction of the Lithuanian courts, it would have
to be admitted that the Company itself has not exhausted
local remedies and that its claim has not yet encountered a
final decision.

The rule is generally recognized, but all agree that it is subject
to certain. reservations and exceptions; but the terms and
scope of these are not easily defined by definite formule. It is
therefore difficult to prove convincingly that an exception is
valid.

The rule is intended to protect States against ill-founded or
premature claims which have not been adequately considered
by the competent national authorities. It is a principle of
law the aim of which is eminently practical.

The essential feature of the rule concerning the exhaustion
of local remedies is not therefore that certain things shall have
been done or certain formalities observed before diplomatic
protection, in its various forms, can begin to operate on behalf
of the individuals concerned. It may happen that the State
to which a claim is presented may be quite prepared to dis-
cuss its merits or even prepared to submit the claim to an
international tribunal, although no final decision has been
rendered by the competent judicial or administrative authority
of the country. If in a particular case it appears from the
attitude of the government that it waives this condition and
that it is so to speak prepared to transfer the claim directly to
the international plane, it cannot subsequently retreat from
that position.

From the nature of the rule it follows that, practically speak-
ing, local remedies may have been exhausted even though the
interested party itself has not gone as far as the ultimate
tribunal open to it. In actual fact it may happen either that
passage through all the courts to the final court of appeal
would be of no real use or effect, or that the competent
authorities may—at all events implicitly—have passed upon

52
A./B. 76 (PANEVEZYS-SALDUTISKIS).—-OP. ERICH 53

essential points of the case in such a way that practically
speaking there remains nothing to “exhaust”. A situation of
this kind may be tantamount to the position which the rule as
to the exhaustion of local remedies by the interested party
itself is designed to create.

Certain arbitral decisions regarding the question of the exhaus-
tion of local remedies are based on. considerations of this kind.
Very rightly a distinction is drawn between the procedure fol-
lowed and the practical exhaustion of remedies. In some cases
where the claimant has not gone as far as the ultimate court
of appeal theoretically open to him, it has been held that an
exception to the strict rule was nevertheless justified.

The case now before the Court is a somewhat curious one.
When the Lithuanian Government assures us that local remedies
are fully open to the Esimene Company, its statement is
clearly correct. But the essential point is not whether at the
present time these remedies are available or not, but rather
what the situation was before the proceedings now before the
Court. And it cannot be denied that the situation was some-
what obscure. The legal title of the public authorities to pos-
session of the railway seems to have been more or less vague.
‘Only in the course of the proceedings before the Court has
Lithuania invoked Articles 406 and 408 of the Civil Law.
Even in the Counter-Memorial (p. 27) the Soviet Government
is indicated as the owner of all property belonging to the
“First Company”; the decree of June 28th, 1918, referred to
all its property, “even that outside the borders of the Soviet
Republic”. The Lithuanian Council of State declared in its
opinion of January 25th, 1933, iter alia: ‘Having regard to
the fact that the Russian nationalization decrees did not
affect .... the property of the First Company, the Lithuanian
Government has only succeeded to the rights which belonged
to Russia, in accordance with the concession granted to that
Company....’’ With regard to the Esimene Company, the Council
of State pronounced upon its legal status in this passage:
“The Estmene Company .... is not legally entitled to submit
to the Lithuanian State any claim in civil law to the Panevezys-
Saldutiskis narrow-gauge railway.’’ It would not appear neces-
sary to consider more closely the question of the competence
of the Lithuanian courts in order to reach that conclusion.

In view of this complexity of the legal position, the Lithuanian
courts, if the Esimene’s claim had been referred to them, would
probably have been much embarrassed. No one can say how
they would have decided the question of their own jurisdiction.
Now, a reasonable application of the rule concerning the

53
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. ERICH 54

exhaustion of local remedies would seem to require that the
competent authorities should be clearly determined in law. In
so far as one can judge from the evidence produced, the
authorities have barely informed the Esimene that the courts
were at their disposal; the Company has remained for years
under the impression that a solution of the question could be
reached. by way of negotiations.

Some features of the Jeglinas case present a somewhat extra-
ordinary and irregular aspect, but this does not detract from
the important nature of the findings and conclusions of the
High Court. The Supreme Court passed upon the question of
identity proprio motu, declaring quite categorically that there
was no continuity of legal personality between the First
Russian Company and Esimene. It is to be supposed that it was
after careful consideration that the Court found that the alleged
defendant was not the person against whom the action had
been brought. Of course the Lithuanian Government does not
appear as a party in the case, but its views were doubtless
well known.

The Jeglinas case naturally differed from the dispute under-
lying the Estonian application to this Court. There is no
identity between the said action actually submitted to the
Lithuanian courts and an action that we are imagining brought
by Esimene against the Lithuanian State in virtue of certain
rights. However, the arguments contained in the Supreme
Court’s judgment, which results in no operative provisions, but
simply annuls the whole proceedings, are of exceptional import-
ance. The findings and conclusions are decisive in respect of
the essence of the claim submitted by the Esimene Company.

From the point of view of the Lithuanian courts, the judg-
ment of the Supreme Court dealt a blow to the legal capacity
of the Esimene Company to present a claim respecting the
Panevezys-Saldutiskis railway. It seems quite impossible that
any new arguments or evidence capable of overcoming the
conviction of the Court could be produced:

It is clear that the judgment of the Court of Cassation cannot
constitute res judicata with respect to the Estmene’s claim. If
it were so, there would be no reason to justify a departure
from the general rule. The Court disputes the basis of that
claim by implication only, but nevertheless categorically. Nor
can it be imagined that the judgment of the Supreme Court
would have been substantially different if a case had been
brought before it in due form by the Estmene Company against
the State of Lithuania.

54
A./B. 76 (PANEVEZYS-SALDUTISKIS).—OP. ERICH 55:

It is also evident that in this matter there is and can be no
question of a fixed rule. The Court was not concerned with
the interpretation of certain rules of law; it defined a legal
situation proprio motu. A fixed rule in a case of this kind seems
inconceivable.

The opinion given by the Lithuanian Council of State in
1933, which of course has no binding force in law, must be
regarded as an additional factor of some importance. In every
country the considered opinion of an authority invested with
powers such as those possessed by the Council, is entitled to
serious respect,. especially if it seeks to determine a specific
legal situation. The attitude of the Lithuanian Government
appears to be based upon this opinion. Incidentally, it should
be noted that the French translation uses the expression: ‘‘the
Council of State enacts’’. |

The Lithuanian Government’s Rejoinder (p. 38) says: “If
the Lithuanian Government has not restored the railway to the
Esimene Company, that is simply because it is convinced that
the Esimene is not the company referred to in the Act of
1897.’ If that is in the last resort the argument of the defend-
ant Party, it may be questioned whether the strict observance
of the local remedies rule is not implicitly admitted to be almost
entirely superfluous.

xk
* *

For the above reasons and after pondering deeply the various
aspects of the question, I have come to the conclusion that in
this case there were reasons for allowing a departure from the
general rule for the exhaustion of local remedies. I would
emphasize that such a departure does not in any way invalid-
ate this recognized rule of international law.

(Signed) R. ERICH.

55
